        Case 2:19-cv-00150-KGB Document 7 Filed 01/28/20 Page 1 of 10

                                                                                 u.   fclJr.E DRT
                                                                              EAITIRN DIITR~~NIAS
                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS                                 JAN! 8 2020
                                DELTA DIVISION
                                                                            J~ES w. MWACK, CLERK
                                                                            By             DEP CLERK
DAVID DILLARD and NICOLAS WILLIAMS                                              PLAINTIFFS


vs.                                   2:19-cv-150-KGB


INMATE SERVICES CORPORATION                                                    DEFENDANTS
and RANDY CAGLE, JR.


                 FIRST AMENDED AND SUBSTITUTED COMPLAINT


      COME NOW Plaintiffs David Dillard and Nicholas Williams, by and through their

attorneys Daniel Ford and Josh Sanford of Sanford Law Firm, PLLC, and for their First

Amended and Substituted Complaint ("Complaint") against Defendants Inmate Services

Corporation and Randy Cagle, Jr. (collectively "Defendants"), and in support thereof

they do hereby state and allege as follows:

                         I.     PRELIMINARY STATEMENTS

       1.    Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201

et seq. ("AMWA").

      2.     Plaintiffs seek a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest and costs, including reasonable attorney's fees, as a

result of Defendants' commonly applied policy and practice of failing to pay Plaintiffs

overtime wages and minimum wages as required by the FLSA and the AMWA.




                                         Page 1 of 10
                     David Dillard v. Inmate Services Corporation, et al.
                          U.S.D.C. (E.D. Ark.) No. 2:19-cv-150-KGB
                         First Amended and Substituted Complaint
         Case 2:19-cv-00150-KGB Document 7 Filed 01/28/20 Page 2 of 10



        3.    Upon information and belief, for at least three (3) years prior to the filing of

the Complaint, Defendants have willfully and intentionally committed violations of the

FLSA and the AMWA as described, infra.

        4.    The purpose of this First Amended and Substituted Complaint is to add

Nicholas Williams, who has the same claims as Plaintiff David Dillard, as a Plaintiff.

Because their claims are identical, this Complaint will refer to both David Dillard and

Nicolas Williams, collectively, as "Plaintiff" where appropriate.

                           II.    JURISDICTION AND VENUE

        5.    The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

        6.    Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. § 1331 and

28   u.s.c. § 1337.
        7.    Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint.

        8.    Therefore, this Court has supplemental jurisdiction over Plaintiff's state

law claims pursuant to 28 U.S.C. § 1367(a).

        9.    The acts and omissions complained of herein were committed and had a

principal effect, as described more fully below, within the Jonesboro Division of the

Eastern District of Arkansas; therefore, venue is proper within this District pursuant to

28   u.s.c. § 1391.


                                          Page2 of 10
                      David DIiiard v. Inmate Services Corporation, et al.
                           U.S.D.C. (E.D. Ark.) No. 2:19-cv-150-KGB
                          First Amended and Substituted Complaint
          Case 2:19-cv-00150-KGB Document 7 Filed 01/28/20 Page 3 of 10



                                     Ill.    THE PARTIES

       10.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       11.     Plaintiff David Dillard is an individual and resident and domiciliary of Tipton

County, Tennessee.

       12.     Plaintiff Dillard was employed by Defendants as an extradition agent from

approximately August of 2019 until September of 2019.

       13.     Plaintiff Nicolas Williams is an individual and resident and domiciliary of

Tipton County, Tennessee.

       14.     Plaintiff Williams was employed by Defendants as an extradition agent

from approximately October of 2019 until January of 2020.

       15.     At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA and the AMWA.

       16.     Separate Defendant Inmate Services Corporation is a domestic, for-profit

corporation that does business in the State of Arkansas.

       17.     Inmate Services Corporation's primary business purpose is to provide

prisoner transportation, transporting prisoners to jails and prisons across the United

States.

       18.     Inmate Services Corporation's annual gross volume of sales made or

business done was not less than $500,000.00 (exclusive of excise taxes at the retail

level that are separately stated) during each of the three calendar years preceding the

filing of this Complaint.



                                            Page3 of 10
                        David Dillard v. Inmate Services Corporation, et al.
                             U.S.D.C. (E.D. Ark.) No. 2:19-cv-150-KGB
                            First Amended and Substituted Complaint
        Case 2:19-cv-00150-KGB Document 7 Filed 01/28/20 Page 4 of 10



       19.     During each of the three years preceding the filing of this Complaint,

Inmate Services Corporation has at least two employees that handle, sell, or otherwise

work on goods or materials that have been moved in or produced for interstate

commerce.

      20.      Separate Defendant Inmate Services Corporation was at all times relevant

hereto Plaintiff's employer and is and has been engaged in interstate commerce as that

term is defined under the FLSA.

      21.      Separate Defendant Inmate Services Corporation has designated The

Corporation Company at 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas,

72201, to accept service on its behalf as its registered agent.

      22.      Separate Defendant Randy Cagle, Jr. ("Cagle"), is a citizen and resident

of Arkansas.

      23.      eagle's principal address is 220 North 6th Street, Suite A, West Memphis,

Arkansas 72301.

      24.      eagle's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

      25.      During each of the three years preceding the filing, Cagle had at least two

employees that handle, sell, or otherwise work on goods or materials that have been

moved in or produced for interstate commerce.

      26.      Cagle was at all times relevant hereto Plaintiff's employer and is and has

been engaged in interstate commerce as that term is defined under the FLSA.



                                          Page4of 10
                      David Dillard v. Inmate Services Corporation, et al.
                           U.S.D.C. (E.D. Ark.) No. 2:19-cv-150-KGB
                          First Amended and Substituted Complaint
        Case 2:19-cv-00150-KGB Document 7 Filed 01/28/20 Page 5 of 10



       27.      Cagle, an individual, has operational control and management over

employees, including shared power to supervise, hire and fire, establish wages and

wage policies and set schedules for their employees through unified management.

       28.      Specifically, Cagle established and communicated the pay policy

applicable to Plaintiff and all others similarly situated in this lawsuit.

       29.      Upon information and believe, revenue from transportation services was

merged and managed in a unified manner.

       30.    As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage

policy, Defendants operated as a single enterprise.

       31.      Separate Defendants Inmate Services Corporation and Cagle acted jointly

as the employer of Plaintiff and the proposed collective members.

                             IV.     FACTUAL ALLEGATIONS

       29.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       30.      Defendants' primary business purpose is to transport inmates for prisons

and jails across the country, and it hires individuals known as extradition agents to

serve that purpose.

       31.      Within three years prior to the filing of this Complaint, Defendants hired

Plaintiff, among other individuals, to perform transport services across the country.

       32.      Defendants hired Plaintiff and set his work schedule, including the hours

to be worked.



                                           Page5of10
                       David DIiiard v. Inmate Services Corporation, et al.
                            U.S.D.C. (E.D. Ark.) No. 2:19-cv-150-KGB
                           First Amended and Substituted Complaint
        Case 2:19-cv-00150-KGB Document 7 Filed 01/28/20 Page 6 of 10



       33.    Defendants exercised comprehensive control over the employment of its

extradition agents, including Plaintiff's employment.

       34.    Defendants required extradition agents to follow a fixed schedule in

performing their duties.

       35.    Specifically, Defendants often required extradition agents to work up to

seven days a week, and up to twenty-four hours each day.

       36.    In regard to Plaintiff's employment, in particular, he worked seven days a

week and approximately twenty-four hours each day for the duration of his employment

with Defendants, as a result of a non-stop prisoner transport job.

       37.    Extradition agents could not refuse to travel to and work on certain

assigned projects.

       38.    Defendants set the pay rate for extradition agents. During the statutory

period, Defendants compensated extradition agents, including Plaintiff, by paying them

a flat day rate for all hours worked in a single day.

       39.    Plaintiff and other extradition agents regularly worked over forty (40) hours

per week.

       40.    Plaintiff received the same day rate, usually $175.00, regardless of the

number of hours he worked in a day or work week.

       41.    Defendants did not pay Plaintiff an overtime premium for hours that he

worked over forty (40) hours per week.

       42.    In other words, if any extradition agent worked more than forty (40) hours

per week, Defendants' practice was not to pay an overtime premium of one and one half

(1.5) times the extradition agents' regular rate for the hours over forty (40).

                                           Page &of 10
                       David DIiiard v. Inmate Services Corporation, et al.
                            U.S.D.C. (E.D. Ark.) No. 2:19-cv-150-KGB
                           First Amended and Substituted Complaint
        Case 2:19-cv-00150-KGB Document 7 Filed 01/28/20 Page 7 of 10



       43.    Additionally, on days in which Plaintiff worked 18.5 or more hours in a day,

which occurred throughout the duration of his employment, Plaintiff's hourly wages fell

below minimum wage.

       44.     Defendants knew or should have known that the job duties of Plaintiff

required his to work hours in excess of forty (40) per week, yet Defendants failed and

refused to properly compensate Plaintiff for her work as required by the FLSA and the

AMWA.

       45.    At all times relevant hereto, Defendants were aware of the minimum wage

and overtime requirements of the FLSA and the AMWA.

                               V.      FIRST CAUSE OF ACTION

                            (Individual Claim for FLSA Violation)

       46.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       47.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times (1.5) regular wages for all hours worked over forty

(40) hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       48.     During the relevant time period, Defendants unlawfully refrained from

paying Plaintiff a proper minimum wage for all hours worked and an overtime premium

for hours over forty (40) per week.

       49.     Defendants' conduct and practice, as described above, has been and is

willful, intentional unreasonable arbitrary and in bad faith.

                                           Page7 of 10
                       David DIiiard v. Inmate Services Corporation, et al.
                            U.S.D.C. (E.D. Ark.) No. 2:19-cv-150-KGB
                           First Amended and Substituted Complaint
        Case 2:19-cv-00150-KGB Document 7 Filed 01/28/20 Page 8 of 10



       50.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

       51.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                           VI.    SECOND CLAIM FOR RELIEF
                      (Individual Claim for Violation of the AMWA)

       52.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       53.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

theAMWA.

       54.    At all relevant times, Defendants were Plaintiff's "employer" within the

meaning of the AMWA.

       55.     Arkansas Code Annotated § 11-4-211 requires employers to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to

pay one and one-half (1.5) times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.

       56.    Defendants failed to pay Plaintiff a minimum wage and all overtime wages

owed, as required under the AMWA.                                       -
                                           Page 8 of 10
                       David Dillard v. Inmate Services Corporation, et al.
                            U.S.D.C. (E.D. Ark.) No. 2:19-cv-150-KGB
                           First Amended and Substituted Complaint
        Case 2:19-cv-00150-KGB Document 7 Filed 01/28/20 Page 9 of 10



       57.     Despite the entitlement of Plaintiff to payment of a lawful minimum wage

and overtime payments under the AMWA, Defendants failed to pay Plaintiff a lawful

minimum wage or lawful overtime premium.

       58.     Defendants' conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       59.     By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiff for monetary damages, liquidated damages, costs, and a reasonable

attorney's fee provided by the AMWA for all violations which occurred beginning at least

three (3) years preceding the filing of Plaintiff's initial complaint, plus periods of

equitable tolling.

       60.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                             VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs David Dillard and Nicholas

Williams respectfully pray for declaratory relief and damages as follows:

       A.      That Defendants be summoned to appear and answer herein;

       B.      That Defendants be required to account to Plaintiffs and the Court for all of

the hours worked by Plaintiffs and all the monies paid to them;

       C.      A declaratory judgment that Defendants' practices alleged herein violate

the FLSA, the Arkansas Minimum Wage Act, and their attendant and related

regulations;



                                           Page9of10
                       David Dillard v. Inmate Services Corporation, et al.
                            U.S.D.C. (E.D. Ark.) No. 2:1kv-150-KGB
                           First Amended and Substituted Complaint
       Case 2:19-cv-00150-KGB Document 7 Filed 01/28/20 Page 10 of 10



      D.     Judgment for damages for all minimum wages and unpaid overtime

compensation under the FLSA and attendant regulations at 29 C.F.R. § 516 et seq.;

and the AMWA.

      E.     Judgment for liquidated damages pursuant to the FLSA, AMWA and

attendant regulations, in an amount equal to all unpaid minimum wages and overtime

compensation owed to Plaintiff during the applicable statutory period;

      F.     An order directing Defendants to pay Plaintiffs prejudgment interest,

reasonable attorney's fees and all costs connected with this action; and

       I.    Such other and further relief as this Court may deem just and proper.

                                                           Respectfully submitted,

                                                           PLAINTIFFS DAVID DILLARD
                                                           and NICHOLAS WILLIAMS

                                                           SANFORD LAW FIRM, PLLC
                                                           One Financial Center
                                                           650 South Shackleford, Suite 411
                                                           Little Rock, Arkansas 72211
                                                           Telephone: (501) 221-0088
                                                           Facsimile: (888) 787-2040



                                                           2~
                                                           Ark. Bar No. 14162
                                                           daniel@sanfordlawfirm.com

                                                           Josh Sanford
                                                           Ark. Bar No. 2001037
                                                           josh@sanfordlawfirm.com




                                         Page 10 of 10
                      David Dillard v. Inmate Services Corporation, et al.
                           U.S.D.C. (E.D. Ark.) No. 2:1kv-150-KGB
                          First Amended and Substituted Complaint
